Title: Enclosure III: An Advertisement for the President’s House, 6 March 1792
From: Jefferson, Thomas
To: 


          Washington in the Territory of Columbia.
          A Premium of 500 dollars, or a Medal of that value, at the option of the party, will be given by the Commissioners of the federal buildings to the person who before the 20th. day of July next shall produce to them the most approved plan if adopted by them for a President’s house to be erected in this city. The site of the building, if the artist will attend to it, will of course influence the aspect and outline of his plan, and it’s destination will point out to him the number, size and distribution of the apartments. It will be a recommendation of any plan if the central part of it may be detached and erected for the present, with the appearance of a complete whole, and be capable of admitting the additional parts in future if they shall be wanting. Drawings will be expected of the ground plats, elevations of each front, and sections thro’ the building in such directions as may be necessary to explain the internal structure; and an Estimate of the Cubic feet of brickwork composing the whole mass of the walls.
          
            The Commissioners
          
         